UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CYNTHIA SORIA and GIOVANNI SORIA, as
Parents and Natural Guardians of G.S., and
CYNTHIA SORIA and GIOVANNI SORIA,
Individually,

Plaintiffs,
-against-

NEW YORK CITY DEPARTMENT OF
EDUCATION,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 12/20/2019

 

19 Civ. 2149 (AT)

ORDER

The Court’s order granting Plaintiffs’ motion for a preliminary injunction, ECF No. 29, has

been appealed. ECF No. 32. Although the Court denied the motion to stay enforcement of the

preliminary injunction, ECF No. 36, in the interests of judicial economy, Plaintiffs’ motion for

attorney’s fees, ECF No. 43, will be held in abeyance until the conclusion of the appeal.

Accordingly, the Clerk of Court is directed to terminate the motion at ECF No. 43.

SO ORDERED.

Dated: December 20, 2019
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
